                        1

                        2

                        3   341 W Secretariat Drive
                            Tempe, Arizona 85284
                        4   Telephone (480) 248-9010
                            E-mail: telittler@gmail.com
                        5   Arizona Bar No. 006917

                        6   Attorney for Semple Marchal Cooper PLC
                        7
                                                    UNITED STATES BANKRUPTCY COURT
                        8
                                                            DISTRICT OF ARIZONA
                        9
                   10
                            In Re:                                         Case No. 2:18-bk-12041-BKM
                   11
                            BOB BONDURANT SCHOOL OF HIGH Chapter 11
                   12       PERFORMANCE DRIVING, INC.,
                                                               JOINDER IN OBJECTION TO DEBTOR’S
                   13                                  Debtor. MOTION      TO    APPROVE            BID
                                                               PROCEDURES FOR SALE OF ASSETS
                   14
                                                               FILED BY MOSES SMITH RACING
                   15                                                         AND
                                                               JOINDER IN SECTIONS II(a), (b), (d), and
                   16                                          (e) OF OBJECTION TO DEBTOR’S (I)
                                                               MOTION      TO    APPROVE            BID
                   17                                          PROCEDURES FOR SALE OF ASSETS; (II)
                                                               MOTION TO APPROVE ASSETS FREE
                   18
                                                               AND CLEAR OF LIENS; AND (III) LBR
                   19                                          6004-1 NOTICE TO CREDITORS AND
                                                               INTERESTED PARTIES OF SALE FILED
                   20                                          BY ARLINGTON STREET INVESTMENTS.
                   21                                                      Hearing Date: March 14, 2019
                   22
                                                                           Hearing Time: 11:00 am
                                                                           Courtroom: 701, 7th Floor
                   23

                   24
                                     Semple Marchal Cooper PLC (“SMC”), an unsecured creditor in the above-referenced
                   25
                            Chapter 11 bankruptcy proceeding, hereby joins in the Objection To Debtor’s Motion To
                   26

                   27       Approve Bid Procedures For Sale Of Assets Filed By Moses Smith Racing and in sections II (a),

                   28       (b), (d), and (e) of the Objection To Debtor’s (I) Motion To Approve Bid Procedures For Sale
Thomas E Littler Esq.
Attorney and Counselor
 341 W Secretariat Dr
  Tempe AZ 85284
   (480) 248-9010
              Case 2:18-bk-12041-BKM              Doc 191 Filed 03/13/19 Entered 03/13/19 14:40:31           Desc
                                                   Main Document    Page 1 of 2
                        1   Of Assets; (II) Motion To Approve Assets Free And Clear Of Liens; And (III) LBR 6004-1

                        2   Notice To Creditors And Interested Parties Of Sale Filed By Arlington Street Investments for the
                        3   reasons stated therein.
                        4
                            DATED this 13th day of March, 2019
                        5
                                                                          THOMAS E. LITTLER, ESQ.
                        6                                                 By: /s/ Thomas E. Littler
                                                                          Thomas E. Littler
                        7                                                 341 W Secretariat Drive
                                                                          Tempe, Arizona 85284
                        8                                                 Attorney for Semple Marchal Cooper
                        9
                                                             CERTIFICATE OF SERVICE
                   10

                   11              This is to certify that the foregoing document was E-filed in the U.S. Bankruptcy Court
                            on behalf of Debtor on March 13, 2019 and copies served via ECF Notice the same day upon the
                   12       persons registered with PACER to receive electronic notice and by United States Mail, First
                            Class and/or by direct e-mail to the persons at the email addresses listed below, if any. I did not
                   13       receive prior to this filing any electronic message or other indication that the transmission was
                            unsuccessful.
                   14

                   15       I declare under penalty of perjury that the foregoing is true and correct.

                   16       /s/ Thomas E Littler

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Thomas E Littler Esq.
Attorney and Counselor
 341 W Secretariat Dr
                                                                              2
  Tempe AZ 85284
   (480) 248-9010
              Case 2:18-bk-12041-BKM                  Doc 191 Filed 03/13/19 Entered 03/13/19 14:40:31             Desc
                                                       Main Document    Page 2 of 2
